Order entered January 21, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00855-CV

             DEUTSCHE BANK NATIONAL TRUST COMPANY, Appellant

                                              V.

                           KINGMAN HOLDINGS, LLC, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04363-2013

                                           ORDER
       Before the Court is appellant’s January 15, 2015, unopposed second motion to extend

time to file appellant’s reply brief. We GRANT the motion and ORDER appellant’s reply brief

be filed no later than February 2, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE